Citation Nr: 0904342	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder with left foot degenerative joint disease.

2.  Entitlement to service connection for a bilateral 
shoulder disorder, as secondary to a lumbar spine disability.

3.  Entitlement to service connection for prostate cancer, to 
include entitlement to a temporary total evaluation due to 
surgical convalescence.

4.  Entitlement to a disability rating in excess of 20 
percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and September 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In October 2008, the veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals during a 
hearing at the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a 
bilateral shoulder disorder and entitlement to a disability 
rating in excess of 20 percent for a lumbar spine disability 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.






FINDINGS OF FACT

1.  The veteran's left ankle disorder with left foot 
degenerative joint disease was not manifested during service 
or within a year after discharge, and is not shown to be 
related to the veteran's active service.

2.  The veteran served during the Vietnam era; however, the 
evidence of record does not corroborate nor does the veteran 
allege that he had actual service or visitation in the 
Republic of Vietnam and exposure to herbicides may not be 
presumed.

3.  The veteran's prostate cancer was not manifested or 
aggravated during service, is not attributable to service, 
and was not manifested to a compensable degree within one 
year of the veteran's separation from active service.

4.  There is no medical evidence relating the veteran's 
prostate cancer to his active military service.

CONCLUSIONS OF LAW

1.  A left ankle disorder with left foot degenerative joint 
disease was not incurred in or aggravated by active military 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Prostate cancer was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 
5103, 5103A  (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A review of the evidence in this case reveals that VA has 
essentially complied with the mandates of the VCAA.  The 
record shows the veteran was provided with letters dated in 
April 2005, June 2005, July 2006, March 2006, and May 2008 
that informed him what the evidence had to show to support 
his claims and how VA would help him obtain evidence for his 
claims and how he could help himself in supporting his 
claims.  He was told there had to be a relationship between 
any current disability and any injury, disease, or event in 
military service.  Review of the record reveals VA has made 
attempts to obtain information from a number of various 
sources. The Board finds that all reasonable efforts have 
been made in notifying the veteran that the purpose of the 
information should be whether there is a causal connection 
between any current disabilities and his active service.  
Some of the more recent evidence obtained pertains primarily 
to treatment and evaluation of the veteran for current 
problems he is experiencing. The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

With regard to the duty to assist the veteran, VA medical 
records, private medical records, and other information have 
been obtained and associated with the claims file.  
Additionally, the veteran had the opportunity to provide 
testimony on his own behalf at a hearing before the 
undersigned in October 2008. 

The Board is aware that the duty to assist includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A 
(setting forth the Secretary's various duties to the 
claimant).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are several 
factors for consideration.  These are: (1) whether there is 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c).

The Court has stated that the question of a causal 
relationship establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between any current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As will be discussed below, the record is devoid of critical 
evidence indicating that any of the claimed disabilities or 
symptoms may be associated with military service.  There is 
not shown to be continuity of symptomatology between symptoms 
the veteran currently experiences and any symptoms he had in 
service, and no competent medical evidence otherwise 
suggesting a relationship to service.  Accordingly, an 
examination is not warranted under the criteria set forth in 
McLendon.  See also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In sum, the Board finds the veteran has been provided ample 
opportunity to submit evidence in support of his claims.  The 
case has been in appellate status for several years.  The 
Board notes that the veteran is represented by a highly 
qualified service organization.  Accordingly, the Board finds 
that any procedural deficiencies in this case are essentially 
moot.  No useful purpose will be served in once again 
remanding the matter.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999), vacated on other grounds; 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefits flowing to the claimant are to be avoided).

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be presumed for arthritis if the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and the disease process manifested to a degree of 10 
percent or more within one year from the date of discharge 
and there is no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

The Court has held that for service connection to be awarded, 
there must be: (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must also review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
veteran).

The Board notes that as a lay person, the veteran himself 
does not qualify to opine on matters requiring medical 
knowledge, such as whether there is a causal relationship of 
any sort between any current disability and his active 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).

Left Ankle & Left Foot

With regard to the claim for service connection for a left 
ankle disorder with left foot degenerative joint disease, a 
review of the service treatment records shows that on one 
occasion in July 1972, the veteran was seen for a complaint 
of coyote bite to the right ankle while riding his 
motorcycle.  At that time, there was no indication of any 
injury to the left ankle.  Rather, service treatment records 
are absent any indication of treatment for, complaints of, or 
diagnosis of a left ankle or left foot disorder during 
service.  

The initial reference to a problem with the left ankle came 
years following service discharge.  Treatment records from 
the Federal Bureaus of Prisons document the first complaints 
of left ankle pain in July 2003.  Aside from the July 2003 
complaint, the only indication of prior left ankle 
difficulties were documented in August 2003 when the veteran 
alleged that he had been experiencing intermittent left ankle 
pain for the past three years.  Aside from the veteran's 
allegations, the record is absent any nexus to service.  

A significant lapse in time between service and post service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against a claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The veteran 
has not submitted or identified any medical opinion or other 
medical evidence indicating a causal relationship between 
service and the development of any disability involving the 
back.  Accordingly, the Board finds that the persuasive 
evidence of record is against a finding that the veteran has 
left ankle disorder with left foot degenerative joint disease 
that is attributable in any way to his active service.

Prostate Cancer

The veteran alleges entitlement to service connection for 
prostate cancer due to service.  The veteran was stationed 
with the U.S. Navy in the offshore waters Vietnam.  The 
veteran, however, does not allege nor does the record suggest 
that he had actual duty or visitation in the Republic of 
Vietnam.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  
VA's General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam. Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

The evidence of record shows that the veteran served with the 
United States Navy during the Vietnam era.  The medical 
evidence establishes that the veteran has been diagnosed with 
prostate cancer.  The Board, however, finds that the record 
does not establish that the veteran was ever stationed in, or 
visited Vietnam proper as required by regulation.  The 
veteran's DD Form 214 reveals sea service for 3 years, 6 
months, and 6 days, but no foreign service; the veteran 
served as an aviation machinist.  It does not indicate nor 
does the veteran allege that he served in or visited Vietnam.  

Accordingly, the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6)(iii) are not applicable to this case; and 
exposure to herbicides in service may not be presumed.  See 
VAOPGCPREC 27-97.  Therefore, the Board finds that 
presumptive service connection for prostate due to exposure 
to herbicides is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).  

The veteran's service medical records do not document any 
treatment for prostate cancer, and the medical evidence shows 
that he was first diagnosed as having the disease many years 
after his discharge from service.  The veteran was initially 
diagnosed and underwent surgery for his prostate cancer in 
2005, more than 25 years after his discharge.  Additionally, 
VA treatment records document a family history of prostate 
cancer.  Moreover, there is no competent evidence linking the 
veteran's currently diagnosed prostate cancer with his 
military service.  Although the veteran has asserted that his 
prostate cancer was incurred in service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, service connection for 
prostate cancer may also not be granted on either a direct or 
a one-year presumptive basis.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for prostate cancer; hence, the doctrine of 
reasonable doubt is not applicable.  Accordingly, the claim 
must be denied.  


ORDER

Service connection for a left ankle disorder with left foot 
degenerative joint disease is denied.

Service connection for prostate cancer, to include 
entitlement to a temporary total evaluation due to surgical 
convalescence, is denied.


REMAND

The veteran claims entitlement to service connection for a 
bilateral shoulder disorder, as secondary to his service-
connected lumbar spine disability, and an increased 
evaluation for his service-connected lumbar spine disability.  
Additional action is necessary before the Board decides these 
claims.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, examinations in 
support of the claims being remanded are necessary.  

During his hearing, the veteran testified that his current 
bilateral shoulder disorder is related to his service-
connected lumbar spine disability.  To date, VA has not 
obtained a medical opinion addressing this matter.

With respect to his claim for an increased evaluation for his 
lumbar spine disability, the veteran testified during his 
October 2008 hearing, that his lumbar spine disability had 
worsened and resulted in more frequent episodes of 
incapacitation. Additionally, he testified that he 
occasionally experienced a tingling sensation that radiated 
into his lower extremities.  Given these assertions, more 
recent medical findings are needed so that the Board can 
determine the current level of impairment caused by his 
service-connected lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim for 
service connection for a bilateral 
shoulder disorder.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Identify all evident shoulder 
symptomatology;

b) Diagnose all evident shoulder 
disabilities, including, if appropriate, 
arthritis;

c) Offer an opinion regarding whether such 
disability is at least as likely as not 
related to the veteran's service, 
including documented in-service shoulder 
complaints;

d) If not, offer an opinion regarding 
whether such disability is proximately due 
to or the result of the veteran's service-
connected lumbar spine disability; and

e) Provide detailed rationale, with 
specific references to the record, for the 
opinions provided.

2.  Arrange for the veteran to undergo a 
VA orthopedic examination in support of 
his claims for higher evaluation for his 
lumbar spine disability.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Identify and describe the severity of 
all lumbar spine symptomatology, 
including, if appropriate, pain, 
subluxation, instability, limitation of 
motion, ankylosis, abnormal gait and/or 
spinal contour, spasm, and guarding;

b) Based on x-ray results, specifically 
indicate whether the veteran has arthritis 
and/or disc disease of the lumbar spine;

c) Identify the frequency and duration of 
any incapacitating episodes of disc 
disease the veteran suffers during a 12 
month period;

d)  Consider whether the veteran's lumbar 
spine symptoms cause functional loss due 
to reduced or excessive excursion, 
decreased strength, speed, or endurance, 
or the absence of necessary structures, 
deformity, adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups or 
after repetitive use in terms of 
additional loss of motion beyond that 
which is observed clinically;

e)  Indicate whether any reported pain is 
supported by adequate pathology and 
evidenced by visible behavior;

f) Identify any evidence of neuropathy or 
other nerve involvement due to the lumbar 
spine disability, to include reflex 
changes; 

g)  Describe the impact of each of the 
veteran's service-connected lumbar spine 
disability on his daily activities and 
employability; and

h)  Provide detailed rationale, with 
specific references to the record, for the 
opinions provided.

3.  Readjudicate the claims being 
remanded.  For all denied claims, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


